Draft general budget of the European Union for the financial year 2010 as modified by the Council (all sections) - Draft amending budget No 10/2009 of the European Union for the financial year 2009, Section III - Commission - Mobilisation of the Flexibility Instrument - Amendment to the multiannual financial framework 2007-2013: financing energy projects under the European Economic Recovery Plan (debate)
The next item is the joint debate on the following:
the report by Mr Surján and Mr Maňka, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2010 as modified by the Council (all sections) (11902/2009 - C7-0127/2009 -, and Letters of amendment Nos 1/2010 (SEC(2009)1133 - 14272/2009 - C7 - 0215/2009), 2/2010 (SEC(2009)1462 - 16328/2009 - C7-0292/2009) and 3/2010 (SEC(2009)1635 - 16731/2009 - C7-0304/2009) to the draft general budget of the European Union for the financial year 2010,
the report by Mrs Haug, on behalf of the Committee on Budgets, on the draft amending budget No 10/2009 of the European Union for the financial year 2009, Section III - Commission (16327/2009 - C7-0288/2009 -,
the report by Mr Böge, on behalf of the Committee on Budgets, on mobilisation of the Flexibility instrument: in accordance with point 27 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management,
the report by Mr Böge, on behalf of the Committee on Budgets, on the financial framework 2007-2013: the European Economic Recovery Plan, second revision (amendment of the Interinstitutional Agreement of 17 May 2006 on budgetary discipline and sound financial management) - C7-0305/2009 -.
Thank you for the floor, Mr President. Minister, Commissioner, ladies and gentlemen, right at the start of this budget debate, I must say that I would like not so much to cause an argument as to express my thanks. I wish to thank the Council and Commission for the fruitful cooperation which has enabled us finally to reach an agreement and now table, in a sense, a joint proposal before this House. However, I must also extend this expression of thanks to the various groups in the House, because had these groups not been able to cooperate and jointly represent the values which are important to Parliament and Europe's citizens, it would not have been possible at all to prepare the budget.
I was entrusted a year ago with the task of being the rapporteur for the 2010 budget. We got started immediately on formulating Parliament's political expectations and directives. These matters were discussed by Parliament in the spring of this year. It was extremely important, looking ahead to the future as well, that a decision was made from which lessons could be drawn, because we preceded the preliminary draft budget by several months. In other words, the EU Commission was aware of Parliament's opinion and more or less took this into consideration as well when preparing the preliminary budget.
I think that we should also adopt the same timing in subsequent years. What did we want to achieve? We knew that Europe's economy was in crisis. We felt and still do now that this budget must play an instrumental role in the management of the crisis. We discussed this point with the Council because another obvious solution to the crisis is for us to spend less on Europe. It is not a solution, but it may help the situation. If we spend the money wisely here and place huge emphasis on the good use of resources, the EU budget may then appear not as a burden but as part of the solution to the crisis. In light of this, we wanted to boost competitiveness, using research and development programmes as one means of doing this. We also wanted to lay the foundations for and contribute to a common energy policy.
More than EUR 11 billion are being allocated for these purposes. We wanted to boost the economy, mainly via the cohesion policy. This facility is worth EUR 36 billion. It became clear over the course of the year that there were serious problems in the dairy sector, for instance, which were not a consequence of the general economic crisis. However, Parliament felt it necessary to stand up for the farmers, which resulted in the creation of a EUR 300 million dairy fund which, although not a permanent fund, still represents a EUR 300 million increase. With total funds of some EUR 750 million available, more assistance can be given to the dairy sector. However, Parliament would also now like to stress that this must be accompanied by a complete review of the dairy sector's problems and its restructuring.
At the same time, we also had to face the fact that we had insufficient room for manoeuvre. Some headings have no margin, which makes a mid-term review of the multiannual financial framework inevitable. There is a huge need for this, but there is also a huge need for Member States to use the funds which they have available in a much more targeted and prudent way in order to encourage growth. Only then will we be able to look Europe's citizens and taxpayers straight in the eye, as it is their money we are spending in an attempt to make the EU operate more efficiently and successfully.
Mr President, Commissioner, Secretary of State, ladies and gentlemen, today I do not have to worry about failing to mention something important from my report. Everything that has been drafted over a whole year with colleagues and fellow workers has already been sufficiently discussed in the budget committee, the plenary sessions and the conciliation proceedings or in trialogues. Most importantly, there is sufficient support for everything in this chamber.
When we began work on drafting the budget at the start of the year, I was curious as to how far my advisors, coordinators and political group would allow me to go, since I had been told that I had already gone too far. I saw many unused opportunities and shortcomings that I wanted to sort out. Further opportunities and suggestions for improvement emerged from dozens of discussions with senior representatives of the institutions, departmental directors and other staff.
Staff at the institutions have themselves begun to come forward with information and suggestions. I have the feeling that they hope and believe that we can sort things out together. On the one hand, I was pleased that they showed me such trust and came forward but, on the other, I would be even more pleased if their direct superiors could listen to their opinions and resolve the problems.
I believe, of course, that most of the units carry out high-quality and professional work, but at this point, and in this place, I would like to emphasise the importance of personnel work. On the basis of the documented shortcomings, we managed to implement more systemic measures. However, it is not the rapporteur but the Secretary General of the European Parliament or the senior representative of the European institution involved who can uncover and resolve everything.
I therefore warmly welcome the agreement from the arbitration proceedings with the management of the European Parliament concerning implementation of an organisational audit. For the first time in the history of the European Parliament, there will be a functional audit next year in two of its important units, the INLO Directorate-General and the security service. The aim is to bring about a more efficient use of resources.
In the past, the Court of Auditors was the only institution to agree to external inspections of its work. The outcome has been beneficial. The Court of Auditors has managed to reduce its administrative costs and has achieved higher productivity levels.
I would like to applaud the great professionalism of the Swedish Presidency. In April already, before our mandate actually came into effect, we met with government minister Hans Lindblad and his colleagues. We agreed on the priorities very quickly and together managed to introduce rational elements and points of departure.
We are submitting a joint declaration in the plenary session today on the policy on buildings, which form a significant item in the administrative costs of the institutions. I believe that together, we have managed to initiate a process that will bring cost savings in this area.
Ladies and gentlemen, it is only through joint efforts at a European level that we will manage to meet the greatest challenges of the 21st century: climate change, the risks and cost of raw materials and energy, economic globalisation and threats to our security. If Europe is to overcome these problems, it must have effective and complex instruments at its disposal. The Lisbon Treaty will bring us these instruments. In the initial phase of the treaty coming into effect, the EU will need to have adequate financial resources at its disposal in order to implement new policies.
Even if today's discussion on the EU budget for 2010 really proves to be the last one this year, the work of both rapporteurs on the 2010 budget will not end but will continue for at least another three months for reasons connected with the implementation of the Lisbon Treaty. I believe that this work will produce successful results.
Mr President, Mr President-in-Office of the Council, Commissioner, when we debated this year's budget in December of last year, we were already aware and, as general rapporteur for the 2009 budget, I mentioned in the discussion that the impact of the financial market crisis and its repercussions on the real economy would be felt in all the Member States. This is exactly what has happened.
In April 2009, Parliament and the Council agreed on the funding for the first part of the economic stimulus proposed by the Commission. In order to make the EUR 2.6 billion available, we needed what was referred to as a minor revision of the financial perspective. How would we have been able to find the funds otherwise, given our tight budgetary constraints? The remaining EUR 2.4 billion, which was missing from the total of EUR 5 billion, was to be found this autumn. This is where we are now. Autumn is here and, because Parliament and the Council have come to a sensible arrangement on the 2010 budget, we have a solution. The 2009 budget is also making a significant contribution to this solution.
The 2010 supplementary and amending budget cuts the payment appropriations by more than EUR 3.4 billion. In line with this, the margins of the unused areas under the different headings will be reduced by almost EUR 1.5 billion. All of this applies to the 2009 budget, which consists of EUR 133.8 billion in commitment appropriations and EUR 116.1 billion in payment appropriations, and is therefore not exactly on a lavish scale. If we take a look at the budget lines where the Commission found the necessary money, it becomes abundantly clear that the Commission simply does not take the budgetary authority's resolutions seriously.
I would like to remind Parliament that in 2008, when we adopted the 2009 budget, our priorities were also the competitiveness of the European Union, growth and employment. This is why we allocated more money than proposed by the Commission to budget lines which promoted the social dimension by creating more and better jobs and supporting small and medium-sized enterprises. However, it is precisely these budget lines which are being plundered for transfers or amending budgets. Would it be asking too much to call on the Commission to implement the resolutions of Parliament and the Council and to make an effort to ensure that the money reaches its intended destinations where it will have a positive impact? The draft budget submitted to us by the Commission has not been accurately calculated or carefully estimated. In 2009, we had more than 50 transfers and 10 supplementary and amending budgets. It is not possible to talk about budgetary accuracy and clarity in this context and this situation must improve.
Our fellow Members in the specialist committees must pay greater attention to the implementation reports in the course of the financial year and the Commission must finally live up to the good reputation that it still has of being an effective European administrative body. I hope that we will all work towards this.
Mr President, ladies and gentlemen, following the agreement on the 2010 budget, we are talking in terms of EUR 141.4 billion in commitments and EUR 122.9 billion in payments.
First of all, I would like to thank both rapporteurs very warmly for their dedication and I would also like to say at this point that everything that Mrs Haug has just said about the 2009 budget is absolutely right.
If we take a look at these figures, we can see that EUR 11.2 billion remains below the payment ceiling for the multiannual financial framework. This means that, if required, and if there is the political will, the multiannual financial framework leaves us some leeway within the agreed limits.
In recent years, we have, on several occasions, found the solution to necessary changes in the economic and political environment by using reallocation, repeated squeezing of margins and multiple revisions. These instruments are in place, but with what we have done in 2010, they are definitely reaching the limits of their possibilities. This also applies to heading 2, where, after 2010 and given the possible margins, the air will be much thinner and actually should not be available at all.
Now we have integrated the second tranche of funds of EUR 2.4 billion for the so-called economic recovery package into these agreements. It was the right thing to fund the second half, consisting of EUR 2.4 billion, in 2010 and not to postpone part of it until 2011. Of course, it was not an economic recovery package. In fact, it involved correct supplementary political priorities with regard to energy and the provision of broadband in rural areas.
The use of the flexibility instrument has enabled us to find an additional EUR 120 million for energy projects and EUR 75 million for the nuclear power plant in Kozloduy. I would like to point out to the Commission that the way this was handled was very strange and I must also say clearly at this point that this is not the end of the matter. We are expecting a total of EUR 300 million. In that context, we are also expecting you to include the funds which have yet to be found for the development of the nuclear power plant in the mid-term review of the budget and not to finance this by means of more cuts in category 1 B. It is important that this is stated very clearly.
In addition, we have carried out a revision for unused funds from 2009 so that a total of EUR 1.9 billion for energy and an additional EUR 420 million for broadband Internet in category II could be put in place.
At this point, I would like to say that this decision on the total amount was the right one, but, of course, we must also make it clear today that our next task is the budgetary implementation of the Treaty of Lisbon. We surely cannot wait until 2014, as then we will be faced with further political priorities, which the European Union has to resolve as part of the globalisation process, and with other new tasks.
The resolution to be submitted on Thursday states clearly that we are calling on the new Commission to publish a report on the implementation of the interinstitutional agreement as soon as possible, as provided for in the agreements. At the same time, and I would like to put particular emphasis on this, the Commission must commit to adapting, reviewing and modifying the current multiannual financial plan for 2007-2013 and to extending it until 2015-2016. In addition, it must set in motion the process for the next multiannual financial framework in order to be able to hold a proper open and public debate about the subsequent financial framework.
This is the job of the new Commission and we will, of course, use both the hearings and the debates during the next quarter to call forcefully on the Commission and the Council to take on board these political priorities. We have an exciting time ahead of us.
Mr President, it is an immense honour for me to be here today for your debate. The budgetary procedure for 2010 has been demanding and I am pleased with the agreement that was reached between our institutions during the conciliation meeting in mid-November. This agreement serves two different, but equally important, purposes.
On the one hand, it creates the framework for establishing the 2010 budget with the goal of enabling the European Union to function as smoothly as possible and to implement policy in the way that we want it to be implemented, while guaranteeing a controlled increase in payments, particularly in the times that our Member States are currently facing. On the other hand, it provides, among other things, for the complete financing of the second part of the recovery plan. It is a significant contribution from the European Union to dealing with the current economic and financial situation.
I would also like to express the Council's satisfaction at the agreement we reached with regard to the common foreign and security policy. I believe that the 2010 budget as a whole represents a balanced compromise between, on the one hand, the requisite budgetary discipline and sound financial management and, on the other, our duty to meet the expectations of our citizens. The budget also represents a compromise between the different political groups, the different Member States and the different interests of the Council and Parliament.
It is not entirely the budget that the Council would have wished for at the start, nor is it entirely the budget that Parliament would have wished for at the start. However, I think that it is a good compromise that balances our goals and priorities in the best way possible. In this connection, I would like to say how proud I am that we, in other words Parliament and the Council as the budgetary authority, with a great deal of help from the Commission, were able to demonstrate the required leadership and sense of responsibility and reach the general agreement that we came to in November. I think this sends out the right signal in connection with the entry into force of the Treaty of Lisbon.
It would not have been possible without our joint efforts, as everyone involved played their part. Nor would it have been possible without the excellent and constructive atmosphere that, in our opinion, characterised the whole process. I would therefore like to take this opportunity to thank the Chair of the Committee on Budgets, Mr Lamassoure, for his strength, openness and skills as a negotiator. I would also like to thank the two rapporteurs, Mr Surján and Mr Maňka, for their constructive cooperation and express my gratitude to my colleagues in the Ecofin Council. In particular, I would like to thank Commissioner Šemeta, who fulfilled his role as an honest broker to the full.
Last, but not least, I would like to thank all of the staff in the three institutions who, in a very professional manner, helped to make this possible.
Member of the Commission. - Mr President, I am very happy to have the opportunity to speak to Parliament before it finalises its second reading with Thursday's vote on the 2010 budget and on amending budget No 10/2009, which has, in part, contributed to the successful outcome of the annual budgetary procedure.
The negotiations on the 2010 budget have required compromises and - may I dare to say - even sacrifices on all sides to achieve our common goal. This would not have been possible without the constructive and responsible role played by the European Parliament and the Council throughout the negotiations.
I would like to highlight four main points.
Firstly, let me point out some key elements of the conciliation outcome. Since the joint declaration agreed last April, we knew that we had to strike a delicate balance to find a source of financing for the EUR 2.4 billion of the European Economic Recovery Plan still outstanding. That could only be achieved through a compensation mechanism and by using all budgetary means existing in the multiannual financial framework. This was indeed a difficult constraint.
Despite such a difficult constraint, we succeeded in financing completely the Recovery Plan in 2010 and, as the general rapporteur points out, in agreeing on an EU budget that can be a tool to help overcome the economic crisis.
In times of difficulties, I believe the message to citizens is even stronger as we have also been able to respond at the same time to the unforeseen specific needs of milk producers, with the substantial support of Parliament.
Last but not least, the two arms of the Budgetary Authority have acknowledged the need for further assistance in 2010 to Bulgaria's efforts relating to the decommissioning of the Kozloduy nuclear power plant, through the use of the flexibility instrument.
Secondly, as regards the reserves, let me thank Parliament and particularly the general rapporteur, Mr Surján, for taking into account the responses given by the Commission in reaction to Parliament's first reading, in the so-called 'letter of executability'.
That has led to an important reduction in the reserves entered in the 2010 draft budget at the time of Parliament's first reading.
Thirdly, I wish to stress the importance of a smooth transition to the Lisbon Treaty. We are now definitively rooted in the Lisbon Treaty as regards the budgetary procedure. Despite the uncertainties relating to the entry into force of the new treaty, we have been able to secure a smooth transition into the new legal framework.
The period ahead of us will be a challenge for all the institutions, as it will imply a modification of their approach and behaviour, with the need for reinforced dialogue from the very start of the budgetary procedure. The Commission is ready to play its part and to reconcile positions in the new conciliation committee, while respecting the rights of the two arms of the Budgetary Authority, on an equal footing.
Today, we know that efforts are still to be made to put in place all the new legal instruments stemming from the entry into force of the treaty. Nonetheless, by building on the loyal interinstitutional collaboration developed over the last two decades, we have been able to agree on a set of transitional measures that will allow the 2010 budget to work effectively.
Finally, there is amending budget No 10/2009, revision of the financial framework and mobilisation of the flexibility instrument. I take note that Parliament has also agreed to adopt the proposals on the revision of the Multiannual Financial Framework and, as already mentioned, on the flexibility instrument and amending budget No 10.
I would like to thank the rapporteur, Mr Böge, for endorsing the results of the conciliation. This shows that, to achieve our goal, we have been able to make the best use of the tools provided by the current interinstitutional agreement.
I would like also to express my thanks to the rapporteur for the 2009 budget, Mrs Haug, for her work throughout the year on the implementation of the 2009 budget and her support for amending budget No 10/2009, which is part of the 'package' linked with the revision of the Multiannual Financial framework and the financing of the Recovery Plan.
I have also noted your critical remarks towards the Commission about the need to improve its performance in terms of budget implementation.
This year's amending budget foresees a reduction of EUR 3.2 billion in payment appropriations, which is significantly lower than the EUR 4.9 billion reduction of last year, and points to an improvement in the execution of a budget which, after the proposed reduction, is set at EUR 113 billion for 2009.
However, there is still room for further improvement, and I can assure you that the Commission will continue to do its utmost to make best use of the authorised budget appropriations in 2010.
As to the issue of the simplification of procedures in order to accelerate the implementation of expenses, while this avenue can be explored, I believe a careful balance needs to be struck between real simplification and the need to abide by the rules in order to safeguard the EU's financial interests.
Once again, I would like to express my thanks to Parliament's negotiating team and, in particular, to the Chair of the Budget Committee, Mr Lamassoure, and to the rapporteurs for the 2010 budget, Mr Surján and Mr Maňka.
I would also like to thank the Council's negotiating team and, in particular, the State Secretary, Mr Lindblad, for the constructive work done during the budgetary process.
I hope that today's debate will be constructive and productive and will lead to a positive vote on the 2010 budget this Thursday.
Mr President, ladies and gentlemen, this budget represents a response to the economic crisis, with its focus firmly on Europe's citizens. It is a budget designed to fight unemployment and kick-start the economy. We are therefore prioritising the European Economic Recovery Plan, with financing of EUR 2.4 billion for the coming year. It should also be noted that we are promoting economic recovery when we increase the payment appropriations for the main budget headings.
With regard to unemployment and youth unemployment, I would like to highlight the proposal to review the Erasmus programme. We welcome the granting of EUR 300 million of additional support to the dairy sector but I would stress that a budget heading should be created to establish a permanent fund for this sector.
We also consider it very important that the current multiannual financial framework for 2007-2013 be revised and extended to the 2015-2016 financial years, as we proposed. I must point out that tackling climate change, together with energy security, are EU priorities that do not feature prominently enough in this budget. As for the budgets for Parliament and the other institutions, which have now been tabled for second reading, they are the same as we approved at first reading.
The Group of the European People's Party (Christian Democrats) repeats that rigour and transparency are paramount, and therefore it supports a long-term buildings policy, the implementation of a zero-based budget at the beginning of each parliamentary term, and a cost/benefit analysis of policies such as Parliament's communications policy. As for the new demands that have arisen with the entry into force of the Treaty of Lisbon, we support excellence in lawmaking and the demand for adequate resources to achieve this objective.
Mr President, I would like to say a big thank you to everyone involved. These negotiations have produced results. There are few problems remaining to be solved ahead of the second reading and all of the parties concerned have helped in a constructive way to achieve this.
Even though it took a long time, it was definitely important for us to manage to finance the economic recovery plan without postponing the solutions to a later date. We were pleased that the Council finally accepted our view that the solution required new money and the use of the 'flexibility instrument', just as in the case of Kozloduy.
However, I am still surprised at the Council's and the Swedish Presidency's position on a few points. For example, I did not think that Parliament's proposal to allow the new Baltic Sea Strategy to receive new money of its own would be opposed. I am, however, pleased that this point, too, was conceded. The second thing that surprises me - and that is still not fully resolved - is the Progress programme and the new instrument for micro-credits. From Parliament's point of view, the idea is that the EU should increase investment in innovation in order to tackle social exclusion and unemployment. This would seem to be particularly important given that 2010 is the European year of social integration. It is difficult, then, to understand why the Council and the Swedish Presidency seem to be fighting so hard, to the bitter end, for the financing of the new instrument for micro-credits to be found from cuts in the Progress programme.
In this regard, I have a direct question for the Swedish Presidency.
In view of the high rate of unemployment, an ever increasing degree of social exclusion, huge integration problems and a Progress programme that is functioning exceptionally well, why is the Council persisting in demanding cuts in the Progress programme?
This year's budget negotiations have resulted in nearly all new priorities having to be financed by changes in the ceilings of the long-term framework and by utilising the flexibility instrument. There are barely any margins left. This framework will apply for another three years yet, but living with these conditions for such a long time will be totally unacceptable. I therefore have another question to put to both the Commission and the Council.
What is your position with regard to Parliament's demand for a swift and forceful revision of the financial framework for the period 2011-2013?
We believe that the budget negotiations for the three remaining years will be problematic if there is no change, particularly if we consider the fact that we are about to undergo a new round of enlargement and we are facing major new commitments in the area of the climate. In my opinion, the principle should be that new funds should be appropriated for new tasks. This principle usually applies at national level and should also apply to the EU. I would be very grateful for your thoughts on this.
Mr President, I would like to thank Mr Surján for the positive outcome of the negotiations. As others have done, I would like to express my satisfaction at the fact that we, in Parliament, have been able to retain our important priorities in the second reading, too, even if we have had to make some cuts in connection with the agreement that we had with the Council. In addition to the energy investments in the recovery plan, we have also succeeded in allocating extra money to budget headings that are aimed at research and innovation in the field of energy. We have succeeded in safeguarding our pilot projects and preparatory actions, which are new initiatives that are being instigated by Parliament and, on a personal note, I would like to say that we in the Group of the Alliance of Liberals and Democrats for Europe are pleased that we have succeeded in securing funds for the Baltic Sea Strategy.
As others have done, I would like to highlight two things. Firstly, the lack of flexibility, with regard to which I would like Mr Šemeta, who is, of course, continuing in another post within the Commission, to take note of the fact that we do indeed need this mid-term review of the budget and I would like the Commission - the new Commission - to take this seriously. Secondly, we need to look at things closely and ask ourselves whether there are any new priorities that we need to set within this framework. Are there any programmes that are not working very well? Can the priorities be changed within the existing framework, or do we need to revise the framework itself? We are, of course, in the position of having had resources as a result of the fact that plenty of money was allocated to agriculture to start with within the multiannual financial framework. However, this is no longer available, so now things will get difficult, as Mr Böge pointed out. Now comes the moment of truth. The next few years, when we will need to be flexible, will be very, very difficult if we cannot get the finance ministers to provide more money, and I think this will be more difficult than usual in the current economic climate.
There is another issue that I would also like to raise, and that I would also like you to take into account in your future work, Mr Šemeta. Mr Maňka has done some very fine work with regard to administrative expenditure and we are now seeing very populist politicians saying that we must not give the EU's staff the pay rises that they are actually entitled to. In my group, we do not advocate the contravention of existing agreements. If people are dissatisfied with the system, they must change the system. It is no good simply to be dissatisfied with the result of the established system. I think there are good grounds for examining the conditions of EU employees and, first and foremost, examining whether the rules that we have in place for staff in the EU system also provide the leadership opportunities we need in order to attain the effective implementation of the EU's policies. It is several years now since the Kinnock reform. It is five years since enlargement. It is now time to review things once again. This is just something for you to think about, Mr Šemeta.
Mr President, Commissioner, Mr Lindblad, ladies and gentlemen, the Group of the Greens/European Free Alliance also believes that the budget for 2010 which we have negotiated and agreed on is a reasonable compromise. At the beginning of the budget discussions, there were still several open issues and gaps which had not been funded. We have now more or less resolved these problems. Parliament will pay one third and the Council two thirds to fill the gaps, so from our perspective, this is a reasonable compromise and we are in a position to start the new year.
Nevertheless, I would like to begin by looking at the problems relating to the structure and inflexibility of the European budget. We have already heard about the political symptoms. The fact that we had 50 transfers and 10 supplementary and amending budgets in 2009 must make it obvious to everyone that the objectives of this budget, with its tight constraints and rigid structure, are clearly no longer up to date. We must all work together to change this if we want to do things better in future.
Therefore, I will now move on to the questions concerning the forthcoming review. The budget which we are now adopting is a budget for times of crisis. This was a motto coined by Mr Surján. In this context, crisis refers to both the financial crisis and the economic crisis. However, while the conference in Copenhagen is still underway, I would like to add the following point. We are, of course, faced with a crisis which threatens our very existence, in other words, the question of whether we, by which I mean people all over the world, will be able to save our planet and limit global warming to 2 °C. To achieve this, we must all act together with regard to our budgets, our management of resources and the way in which we live and manage our finances. We must move over to renewable energy sources. We must reduce our CO2 emissions dramatically. We must become a low-carbon economy. Of course, we must also spend much more on research into sustainability, new materials and new products. This is the only way to create new jobs.
We must do this in such a way that the European internal market benefits from it and that we open up new opportunities for the European Union on the world market with green technologies and environmentally friendly products. This is our only hope of convincing the citizens of Europe that the European project has a future. This also means that we - the Member States and the European Union - must jointly invest more in education. This is the main resource that we have in the European Union. We must provide support for it in quite a different way so that our young people have opportunities in Europe and also throughout the world.
There is one thing that I would like to add. We must also change our agricultural policy and our agricultural export subsidies dramatically and focus on the Structural Funds. These must also undergo significant change with regard to the restoration of old buildings and sustainable transport policy. What is it that I want to say? The 2010 budget represents a step in the right direction, but it is by no means enough. We in the Verts/ALE Group have coined the term 'the green new deal', because we are convinced that only a joint effort by the Member States, the Commission and the European Parliament in the spirit of Europe will generate the political strength and conviction to bring about major changes, to transform our economy and to create new jobs.
Only when we can generate the political strength to make real changes will we be able to modify the European budget and the national budgets in the same way. With regard to Copenhagen, in the next few years, we will hopefully also be able to make funding available to enable the poor countries and, in particular, those in sub-Saharan Africa, to put in place new growth models. It is important that they do not copy our mistakes, but instead that we all cooperate - the industrial nations, the emerging economies and the developing countries - on moving towards a new way of living together and a new type of economy. This is the only way in which we can be successful throughout Europe and on a global scale.
on behalf of the ECR Group. - Mr President, the EU budget has been suffering from a number of structural problems. It is too big and it keeps growing. There are built-in automatic increases for many items, especially for the operating costs of bureaucracy without any apparent improvement in output performance.
All budgets are supposed to be mirror images of some economic policy considerations. The EU budget is an exception. It does not reflect any consistent set of common values. Instead, it tries to justify an EU-wide policy of neo-Keynesian demand management by spending more on a great majority of items without any underlying structural reforms.
Take the example of the Globalisation Adjustment Fund. Half a billion euros is supposed to be spent on mitigating the negative impact of globalisation. Instead, Member States are having a hard time putting together rational proposals for a couple of tens of millions. On the one hand, it is a tremendous waste of scarce resources; on the other hand, it is a prime example of distorting the rules of creative destruction in capitalism.
The Committee on Budgets was unhappy to see a new item - the cost of decommissioning the Kozloduy nuclear power plant - coming up at the last minute. It was a sign of bad planning. Nevertheless, not only the decommissioning of Kozloduy, but even support for the construction of a new power plant, would be more important than spending in the milk fund with this untimely and inefficient increase.
As if it were part of a beneficial demand boost, the EU bureaucracy gets undeserved and unnecessary wage increases. When the EU is struggling with a once in a lifetime deep recession, it is just not appropriate to shield ourselves and our own administration from the negative consequences. Would it not be more appropriate to accept even a nominal wage decline and hence boost employment in the name of European solidarity?
It is also a worrying sign of inadequate planning that the disparity between commitment and payment appropriations is growing in the case of a large number of items. Since we cannot incur a deficit, we push more and more commitments to the future. It is tantamount to mortgaging the future of the EU and undermining prospective discretionary spending beyond repair.
Many MEPs are concentrating on pet projects and pork-barrel spending. The budget should not be used as a backward-looking tool preserving the status quo, but as a forward-looking instrument to sharpen the institutional regulatory framework of the EU which, in turn, should aim at strengthening the single market. Less protection for vested interests is the key for the EU to avoid sinking into irrelevance on the world stage.
Mr President, ladies and gentlemen, I think we are in danger of not seeing the wood for the trees with this budget. The question I put to you, quite frankly, is this: if there were no crisis, would this budget be very different from what it is? We all know it would not. That is the crucial issue. That, in fact, is why the report on which we are going to vote on Thursday recognises that the Council is not prepared to increase the funds available to tackle the crisis, is reducing the appropriations for the Structural and Cohesion Funds precisely when the crisis is happening and is severe, and, I repeat, does not give climate change the prominence it deserves.
The report itself adds further criticisms, like those made by Mrs Haug. For example, there is an enormous disparity between the level of spending authorised and the payments made; spending remains below the planned limits; and we basically do not even know whether what is spent is spent well. In view of such a damning assessment, how can this House approve such a budget? There is only one explanation: Parliament is the weak link in the budgetary authority. Even children know that he who pays the piper calls the tune, and it is the Member States who pay.
Ladies and gentlemen, today we are also talking about the future, because within a year, Europeans will be confronting the greatest budgetary adjustment programme in living memory in each of our Member States. It is quite simple for the ordinary citizen: when one crisis ends, another begins, this time ostensibly to restructure public accounts. This policy is irresponsible and, in the meantime, it keeps the zero deficit in the European budget. The difficulties cannot continue to be borne by the same people as ever: the unemployed, casual workers and pensioners, through cuts in their pensions.
The Union will only stop being part of the problem when it starts sending the bills to the right addresses. Without closing offshore tax havens, without taxing financial transactions and without issuing bonds, we will never be able to attack the crisis with the only response that can really put an end to it: social justice. You can therefore count on the left for a robust, radical and redistributive revision of the financial perspective until 2016, but do not count on the left to tart up a mediocre budget that neither addresses the social crisis nor shows the ambition needed to fight climate change.
on behalf of the EFD Group. - Mr President, the proposal for the second reading of the 2010 budget still represents a 6% increase in respect of 2009. That proposal appears to come from another planet - a planet where there is no financial crisis. Following the conciliation meeting in November, Parliament still deplores the Council's refusal to increase the financing of programmes under the grand heading of 'Competitiveness for Growth and Employment'. The Council must know all too well how such funds are used.
Parliament also criticises the Council over the reduction in payments, alleging that this does not contribute to reducing the disparity between commitments and payments. The Council must know all too well that this disparity is due to the lack of intelligence and of consultation that characterises the budgeting process. The Court of Auditors recently brought to our attention that the amount of unpaid commitments presently stands at EUR 155 billion - or 126% of the current annual budget. Does this say something to you?
Parliament welcomes the increase in administrative expenditure - an increase which also includes Members' salaries. It is obscene for us to vote for an increase in our own salaries, all of which are to be paid by taxpayers who are losing their jobs and social securities owing to the reduction in national budgets. In the current circumstances, we should renounce any increases. The European Parliament rejects the budgetary cuts introduced by the Council in the structural and cohesion funds. Colleagues, are you aware that these are the areas where the Court of Auditors has found the highest levels of errors? Does the European Parliament think we should be injecting more money into programmes where we are certain abuses are taking place?
In addition, the public should know that this budget does not cover the costs of implementing the Lisbon Treaty, which will be added through amending budgets - i.e. through the back door. One might ask how much this will amount to. 'Who cares?' comes the answer, 'It is taxpayers' money'. As I advised back in October, British citizens will see their contribution to the European Union raised from GBP 45 million a day to GBP 50 million a day, while the British Government will be reducing public services so as to allow a cut of GBP 12 billion in the national budget. That is almost the same amount that the United Kingdom contributes to the European Union. There is no question that this budget is a burden and not a way out of the crisis.
Colleagues, listen to your conscience and vote against this budget.
(DE) Mr President, ladies and gentlemen, regardless of whether we live in urban areas or in the countryside, we all form part of an information and knowledge society. Those people, businesses and organisations which are able to use modern information technologies most effectively have a significant competitive advantage. However, this also requires the necessary funding to be made available for developing and extending the technological infrastructure in the form of broadband Internet in rural areas in particular. This is where the second part of the European Economic Recovery Programme comes in and logically, this also supports the Lisbon strategy.
Energy security, both now and in future, is an important issue at a European level. Bulgaria has decided to close the Kozloduy nuclear power plant immediately. This will cost hundreds of millions of euros, but the radioactive waste will remain a permanent risk factor which will endanger the health and safety of future generations. I am interested in the real, external costs of using nuclear power and how they should be calculated.
It is high time for us not only to research and promote alternative renewable energy technologies, but also to implement them more widely. The joint declaration on building policy emphasises the importance of a medium- to long-term approach to building. For me, three things are important in this area. Firstly, energy-efficient buildings can result in a reduction of up to one third in CO2 emissions. Secondly, the use of building materials which are harmful to health, such as asbestos, must be avoided at all costs. Thirdly, I am, as always, in favour of policy being transparent and manageable, and this applies also to building design and planning.
(FR) Mr President, I, in turn, would like to express my satisfaction with the agreement reached in conciliation. It required the intelligence of the Swedish Presidency, the effective contribution of the Commission, the competence of our rapporteurs and the sense of compromise of the political groups' representatives. May we thank them all.
In my view, however, the big news of the day is not this agreement. When it comes to the future of the European budget, the week's major event is not taking place here in Strasbourg, but in Copenhagen. There, our great national leaders have taken two days to agree to find EUR 2 400 000 000 to finance so-called EU aid for disadvantaged countries affected by climate change, and this is just for 2010. We MEPs would have been considered irresponsible had we failed to make EUR 81 million in EU budget cuts, and here we see EUR 2 400 000 000 being plucked out of thin air.
I welcome this outcome, but no democrat can accept a procedure that is so obscure, so devoid of all democratic control - all the parliaments, the European Parliament and the national parliaments, are going to be presented with a fait accompli - and which has such unfair consequences for certain Member States, since some will pay two or three times as much as other, equally wealthy, States.
Nevertheless, let us welcome this first: our Heads of State or Government are recognising that common EU policies can no longer make do with a budget that is limited to 1% of gross domestic product. They are reinventing the European budget, but in a kind of parallel form. I am counting on the new European Commission and on the Spanish Presidency to help us lay the foundations of the new budgetary Europe, which no one now disputes is necessary.
(IT) Mr President, ladies and gentlemen, when we reach the end of a budgetary procedure and it is possible to assess the work carried out as a whole, I think that we need to ask a very frank, straightforward question: is this a useful budget?
This budget is a transitional budget, one marking a shift towards the Europe of Lisbon, a shift within the major economic and financial crisis which has affected the entire world. This budget is therefore awkward in two respects. It needs to respond to the crisis, but reflect awareness that during a crisis, the resources available are scanty. It needs to make a positive contribution to economic recovery, but also cut, reduce and contain spending where possible.
This budget will make EUR 141 billion available for next year. That is not much more than was available in 2009, but huge efforts have been made, a great deal of work has been done on the priorities and on channelling the available resources to the current priorities. The focus is on two budget lines: competitiveness and the environment. Competitiveness, because it contains social policies, employment policies and the delicate challenge represented by the Structural Funds, which still constitute the cornerstone of redistributive policies within Europe. This budget line will be allocated about EUR 65 billion for next year.
The environment too, which encompasses agricultural policy, will be allocated approximately EUR 60 billion. This 2010 budget, however, relates, above all, to the economic recovery plan. This plan attracted strong support last year, but it was not fully financed in 2009. Today, thanks to significant efforts to redeploy resources, EUR 2.5 billion can at last be invested in energy infrastructure and broadband.
Substantial efforts have also been made, however, to shape this budget in accordance with the Lisbon strategy, to provide even more resources than those provided by the Commission in the draft budget for the Erasmus programme, for lifelong learning, because there is a question which we must ask ourselves honestly, namely, whether this is a useful budget, but, first and foremost we have a fundamental yardstick: the usefulness of the budget must be tailored to Europe's citizens.
It must be a useful budget for every constituent citizen of Europe, and it is on the basis of this usefulness, tailored to the people, that I believe we must initiate and continue a sensitive debate on the review of the margins of availability and the resources that we wish to give to Europe for its policies.
(LV) Mr President, I would like to speak about Europe's Structural Funds. These account for approximately 35.5% of Europe's total budget. Specifically, the European Regional Development Fund and the European Cohesion Fund from 2007 to 2013 total EUR 308 billion. In 2010, they account for EUR 39 billion in commitments, and approximately EUR 31 billion in payments. What risks and problems can be seen? The most recent information is as at 1 October 2009: we are at the end of the second year, linear implementation might be 28.5%, the payments rate is 24.35%, and here are the first problems. 55% of Member States are under this average. The indicator in the worst state is 40% less than the average, and the difference between the best and the worst states in the uptake of funds is 370%, i.e. a factor of 3.7. If we look at the individual funds, then in the reconstruction and regional development fund, 22% of the Member States are below the average, with the worst figure being 50% below the average, and a difference of 500% between best and worst. There are countries where the uptake of resources is five times worse than those that have the best uptakes! In the European Social Fund, 22% of countries are below the average figure, with the worst being 43% below the average, and differences of a factor of 3.7. For the European Cohesion Fund, the worst country is 68% below the average and the difference between the best and the worst is 300%. Where is the risk? If we look at this in comparison with the 2000-2006 period, when there was no crisis, then we can see that the states that are now lagging behind in the uptake of resources are among those countries that did not take up funds previously. Specifically, we have unpaid money of EUR 16 billion for the old fund for the 2000-2006 period. In the reconstruction and development fund, EUR 2.4 billion overall has been lost. That means that 20% of the Member States have not taken up this money and will not now receive it. In the European Social Fund, this figure is EUR 1.9 billion, since 16% of the Member States have not fully implemented the amounts. Altogether, that means that EUR 4.3 billion was planned for...
Mr President, we are all aware of the remaining EUR 2.4 billion for the European Economic Recovery Plan that has been committed in the 2010 budget, and I welcome the attempt to get Europe through this difficult economic climate in this regard. I feel the focus of this plan should be on innovation and employment and essentially limiting job losses. I hope that this will be money well spent and not wasted. These resources must be properly allocated and used in an effective and efficient way by Member States.
I am glad that the promised EUR 420 million for broadband in rural areas has been secured. This will be a very important initiative in many rural areas and, if properly implemented, should encourage the development of small and medium-sized enterprises in those areas.
I welcome the fact that the milk fund has been established. I think this was very much needed and it is a good example of this Parliament's achievement in the formation of the budget, with funds being used, let us put it this way, that were not being used in other areas.
I want to speak a little bit on what I would like to see in the budget for the future. I want to see that the people it has helped are the victims of violence, the victims of terrorism, because I think we can do more in this area. These are people who have not been helped. They are not getting enough nor receiving enough help from their national governments. Where I come from, there are many areas whereby they are being helped at the moment through existing funds, but there are other areas where we could do more. After 2014, there will be no funds available to them and I appeal to this House to begin now to look at how we can actually help the victims of the violence of terrorism. I hope the incoming Spanish Presidency will be able to help me in this area.
Can I take this opportunity to briefly express my concerns about the administration of EUR 60 million of funds in Northern Ireland. I hope the Commissioner for budgets here will take on board this particular point. The Northern Ireland Assembly has the responsibility of administering the funds. They are about 18 months behind in distribution of these funds. I would ask them if they are going to administer these funds that they do it efficiently, that they do it effectively and that they do it wisely at a time when people need to go to work.
(FR) Mr President, in our Union access to a reliable and low-carbon electricity supply should be recognised as a fundamental right for every European citizen. To this end, our Union must conduct a genuine European public energy policy, and not finance, by way of a budgetary procedure, the decommissioning of a nuclear power plant in Bulgaria.
Building a Europe of energy for all means recognising that energy is a public right of mankind, not a commodity. It means repealing all the directives on deregulation and liberalisation of competition in the energy sector, guaranteeing the public regulation and ownership of the entire nuclear sector, including on issues relating to decommissioning and subcontracting. It means creating a European energy agency that would coordinate and pool all the Member States' research and security efforts in the energy sector and guarantee equal access to energy for all EU citizens, and setting up an economic interest group bringing together all European businesses, public and private alike, that operate in the energy sector.
This EIG would enable major projects - projects relating to distribution networks, to low-carbon energy production, to research and security - to be undertaken within a context of cooperation. Therefore, Europeans' money would be put to good use; it would promote development, and not just increase the return on capital invested.
(NL) Mr President, the 2010 budget is being adopted against the background of the economic crisis, and additional care must be taken when budgeting EU funds. In this context, the Council has forced the European Parliament to set priorities. The ailing economy and investment in sustainability have been placed high on the agenda, and rightly so. In his report, Mr Surján consistently gives expression to the priorities of economic growth and employment.
These priorities are reflected in the shifts between the various headings of the Multiannual Financial Framework, and can also be seen in the financing of the European Economic Recovery Plan, which rightly puts a heavy emphasis on new technology. Particularly relevant here is support for projects involving sustainable energy sources and the improvement of energy-network links with third countries. To this end, we are to help bring about the badly needed diversification of energy suppliers. This is a successful set of priorities.
I should like to make one observation in this connection, however. We should have been rather stricter. If the European Union wants its work to be credible, it should be confining itself to its core tasks rather than inflating its own role in combating the crisis. Matters not falling within the European domain include education, culture and citizenship. Yet the request for more disposable funds, which recurs every year, is at odds with this. It should not be necessary to mobilise the flexibility instrument to make up for the shortfall in funds.
A stronger set of priorities, on the other hand, would make us a constructive partner for the Council, particularly at a time of economic crisis, when Member States are experiencing shortfalls and are having to make drastic cutbacks. In short, I should like to thank the rapporteur, Mr Surján, for taking this step in the right direction and putting the emphasis on economic recovery, yet without losing sight of the social aspects of EU policy such as care for children in homes, particularly in Bulgaria.
(NL) Mr President, with one minute to speak about a budget of EUR 141 billion, one must of course confine oneself to the essentials, namely that, at all levels - Community, national, regional and even lower - so-called 'European' money is really spent less efficiently and less carefully than money from closer to taxpayers. To give an example, the European Court of Auditors itself reported that, until recently, some 11% of the huge Cohesion Fund was disbursed completely erroneously. For 2010, the figure concerned would be some EUR 4 billion; no negligible amount. This is objectionable and unacceptable. Now we are allocating an additional EUR 2.4 billion in the 2010 budget for the economic recovery plan. I do not oppose this, but I continue to wonder whether the European level is really appropriate, and whether Europe would perhaps do better to confine itself to the efficient coordination of tangible, determined action at national level.
Finally, I continue to oppose the colossal waste that is commonplace in all the European institutions.
(ES) Mr President, I would, of course, like to congratulate the two rapporteurs, Mr Lindblad, for the Council, and particularly the Commissioner, Mr Šemeta, who has only been responsible for the budget for a few months. I sincerely believe that he has done an excellent job and he has succeeded in finding a significant consensus solution for the conciliation in November. For this, I would particularly like to congratulate the Commissioner.
It is the last year that we will be drawing up budgets in this way. I think the system has reached the end of its life and I think the political groups need to think very seriously over the coming months about how we are going to arrive at a new budget procedure that is in line with the realities of Lisbon.
I will give you an example. This year we have had discussions in the area of agriculture, which have been virtual discussions, but which have had a real result. Next year, the discussions will be real from the start in that we have the ordinary legislative procedure, and therefore it will be an exercise in responsibility for all MEPs.
Finally, it will be a real budget and, as Mr Lamassoure said a moment ago, it will be a budget in which it will not be possible for the Council to brilliantly decide on new budget lines in a few summits outside of Parliament, after which the European Commission and the European Parliament will have to do some financial magic tricks in order to be able to introduce these new and brilliant promises made by the Council into the budget. That has come to an end, and what we hope from 1 January of next year is that everyone in the institutions will exercise their responsibilities in order to genuinely draw up budgets that reflect the political reality and the economic and financial situation of Europe.
(ES) Mr President, I believe we should be pleased with the result of the negotiations between Parliament and the Council for the final adoption of the Union's budget for 2010.
We should also be pleased because we have managed to maintain the funding for the dairy sector that we adopted in Parliament at first reading, which could help our farmers to ride out this crisis period. I hope that we will manage to find a permanent solution and that they will soon be able to see the light at the end of the tunnel.
We can also be pleased that an agreement has been reached to fund a microfinance mechanism for the European Union with fresh money. We can also be pleased because of something that seems obvious but is scarcely talked about: agricultural expenditure and expenditure on cohesion, which are the two most important European Union policies, have not been questioned. The truth is that today we can consider this to be a success.
We can be especially pleased because we have found EUR 2.4 billion of fresh money to fund the second part of the European Economic Recovery Plan.
Hidden underneath all this celebration, however, is a much less pleasant reality. There is no money to fund the policies that we have all allocated to the Union, or rather there is money, but there appears to be an unshakeable dogma in the Council: not a single euro more than what was approved in 2006 for the current financial framework. President-in-Office of the Council, this is not budgetary austerity, it is economic and political short-sightedness.
Just over a year ago now, the European Commission proposed an Economic Recovery Plan for the European Union. It was a relatively modest plan compared with what there was in the Member States, but it was focused on boosting the future sectors of our economies.
The Council was opposed at first because it was proposed that the financial framework be increased by EUR 5 billion. Following long negotiations and discussions, you accepted the plan, but we have had to do it in two years. You have forced the European Commission to do some clever creative accounting so that this money can be used without it hardly being noticed in the financial framework.
All we can talk about is transparency and simplification, but the Commission had to draw us a wonderful diagram in order for those of us who work on the budget to be able to understand its proposal. I challenge you, President-in-Office of the Council, to explain this agreement to a citizen who is still interested in what we do in the European Parliament.
This means that we are not creating the Europe that is close to the citizens that we all want. I am not saying this to be critical, but because until the Council changes its policy, European integration will be weak.
We have just signed a treaty, but we need a new spirit. Either we stop thinking that every euro spent in Europe is a waste or we join the eurosceptics.
On Thursday, we are going to adopt a resolution asking for a review of the financial framework in order to serve the new needs of the Union. I completely agree with this point of view, but I warn you that a review of the financial framework must be an increase. The new needs cannot be funded by cutting back on the current priorities. To make myself clearer - and I will finish now - we are not going to accept cuts in the cohesion policies or in the agricultural policy.
(NL) Mr President, we are discussing the last budget under the Treaty of Nice. Next year, things will be very different: for the first time, Parliament will be able to get its teeth into agricultural policy and fisheries expenditure, for example. This part of the budget will finally come within the reach of Parliament, and I am looking forward to that, I can tell you. Anyway, we are now talking about the 2010 budget. I should like to make a couple of brief remarks.
The additional money for energy and research and also for decommissioning the Kozloduy nuclear power plant in Bulgaria are positive aspects, but what I take issue with are the broad lines of the EU budget. Will the European contributions really make our economy fit for the future? The answer is 'no'. Let us not fool ourselves. Let us use the forthcoming review of the financial perspective to set our sights on the future. I call on the Council and the Commission to really take this review seriously, then, rather than regarding it as a bit of a joke. The current budget is still investing too much in yesterday's economy: there is too much of the old support for agriculture and the regions and far too little investment in what is really important, namely sustainability and innovation. We are at a turning point. Do we want to turn Europe into an open-air museum where Americans, Chinese and Indians can experience fine culture and good food, or do we want to make it into a dynamic, progressive region, one that the rest of the world regards with envy? In other words, do we choose stagnation or progress? My answer goes without saying.
Let us also take a close look at the financing of the European Union. We are going to have to move over to a system of own resources no matter what. In response to a request by our group, the Group of the Alliance of Liberals and Democrats for Europe, the Commission will be presenting a proposal on this. I am looking forward to this. The current system gives the Union too little elbow room and has the perverse effect of making Member States more interested in how much they can get back than in whether the European contribution is really effective. I also take the view that we need to do much more to halt the decline in world biodiversity.
(EL) Mr President, we do not agree with the political approach of this budget, because it increases military spending and because it slowly but surely merges its policy with NATO policy. Essentially, this permanently excludes the potential for an independent EU foreign policy. The five-year financial framework cuts agricultural spending and fails to support the household economy, cohesion and the fight to maintain the climate.
We want a European Union which passes legislation to protect consumers from speculation and citizens from the indiscriminate eye of authority. We have all been turned into prima facie suspects.
I want to make one thing clear: we are against the budget, but our arguments are completely contrary to those we heard earlier from the non-attached members from the United Kingdom. We believe in linking national interests and we do not accept that it is right for each nation to retreat into its shell. That just leads to hostility and ultimately to conflict.
(HU) The European Commission is planning to divert considerable resources to two areas in the modification of the 2009 budget. One area is competitiveness, which includes the research and development framework programmes, even though this was regarded as a priority until now. If we blame the candidates in this sector, this makes reducing red tape an even more emphatic requirement. The other area is the European Agricultural Fund for Rural Development, which has suffered a EUR 1.6 billion reduction. This fund is intended to be used for rural areas to retain or restore their population. Hungary is hit particularly hard by this problem. Hungarian agriculture is dominated by large holdings. They are the ones which receive the area payments, while their use of labour is fairly small. The rapporteur had some harsh words for the modification. He said that the Commission was raiding the main areas. My question is the following: why does he still support the approval of this modification?
(DE) Mr President, Commissioner, Mr Lindblad, ladies and gentlemen, I would like to pick up on the call made by Mr Garriga for realistic budgets. What are the costs of the Treaty of Lisbon? This has become a very urgent problem. Why can we not be more realistic with regard to the Structural Funds? They have become our sacred cow. We already have outstanding appropriations from a period of two and half years which have not been discharged and we are piling up at least a further EUR 30 billion on top of these appropriations.
We have a problem in the Balkans, where countries are preparing for accession to the European Union. As a result of negative resolutions from the socialists and liberals, we have little interest in finding out what is really happening in the Balkans. How are the different EU institutions in Kosovo, for example, of which there are now large numbers, working together? These were all important amendments which this House has rejected and which I believe we should all follow up on, because we have a job to do there.
Where is the progress in the progress reports? We have voted in favour of the report of the Court of Auditors in which we called for a traffic light system, but the Committee on Budgets later refused to lend its authority to this system with corresponding reserves. All of these things are contradictions and, in my opinion, the House is not yet prepared to be realistic or to lend its authority to its own resolutions.
I would like to call for a realistic approach to Kozloduy. The special report from the Commission on the use of EU funds in Bulgaria until this summer did not mention Kozloduy, although it has received money from PHARE. Up to the end of 2009, at least EUR 602 million was spent on Kozloduy. I have tried to find out what happened to the money and I have discovered that nothing has yet been closed down. Plans have simply been made for managing the decommissioning process. Kozloduy has demonstrated to me how little the Commission knows about what is happening with our money. It also demonstrated that the numerous subsidiary budgets which have come into existence make it more difficult to control the situation and also result in the Commission losing its overview. Therefore, we should at least stop pressing for the subsidiary budgets, because the result is that we ourselves no longer have any idea what is happening.
(HU) Commissioner, ladies and gentlemen, during the current financial and economic crisis, particular attention must be focused on growth, competitiveness, jobs and a more efficient and simpler implementation of the Cohesion and Structural Funds. Other priority objectives, apart from these, include increasing the security of the energy supply and its transportation, internal security, demographic challenges and the issue of climate change.
This is precisely why we welcome the major parliamentary successes achieved in the draft budget tabled before us, connected with the economic recovery plan and support for energy investments. We also welcome the minor successes, such as the support granted to dairy producers or the microfinance facility for SMEs, achieved after lengthy debate. I would also like to mention the intelligent energy projects and support for lifelong learning. We must emphasise that it is a real result that we have managed to raise the EUR 2.4 billion for economic recovery. I am also delighted that we have managed to guarantee confirmation of the Galileo budget.
Almost EUR 2 billion has been allocated to energy projects, which is perhaps the most significant result that the European Parliament can credit itself with. We have also managed to provide support for the safe closure of the Kozloduy nuclear power plant in Bulgaria, and I would particularly like to emphasise the safe aspect in this matter. We have managed to get support for dairy producers included in the budget at the European Parliament's request. We must also stress that Parliament has made responsible decisions and acknowledge that we have allocated the budget margins sensibly.
However, our margins are dwindling. Parliament can be proud of the 2010 budget. I would like to congratulate the rapporteurs for this, Mr Surján and Mr Maňka. Our task for the future is to ensure that the Treaty of Lisbon not only strengthens Parliament's remit, but also that the EU budget, thanks to its reform, will also make life easier for Europe's entrepreneurs and citizens. In order to achieve this, I wish us great strength and perseverance in the coming years. Thank you for your attention.
(FR) Mr President, Commissioner, ladies and gentlemen, it is my turn to pay tribute to the imagination shown and the efforts made by our institutions in order to release - via some budgetary techniques, as Mr Lamassoure mentioned, by some miracle - the very substantial sums of money that correspond to the second phase of the economic recovery plan, that is, EUR 2 400 000 000. I should also like to say how pleased I am with the EUR 300 million that we have managed to find in order to respond, in the short term, to the very serious crisis affecting farmers today. I hope that this sum of money and these difficulties will mean that we take a pragmatic approach with regard to their future. We should also pay tribute to the pilot projects and the preparatory actions which, as Mrs Jensen stressed, breathe new life into our budget.
Beyond these remarks, which have been made very effectively, I should like to stress two points. I should like, firstly, to ask a question and, secondly, to adopt a political position. The question is this: I should like an official explanation as to how our Union is going to stand with regard to cohesion policy and the Structural Funds, elements which seem to have been caught up in the eye of the storm affecting certain EU partners. I believe that this is evidence of what is happening in Europe.
(The President cut off the speaker)
(DE) Mr President, ladies and gentlemen, the European Parliament has come out well in these negotiations. I would like to thank all my fellow Members who took part in the negotiations and who clearly stated their opinion to the Commission and the Council.
Now it is important for us to do full justice to all the issues relating to the Treaty of Lisbon, including the entire budget area. We have shown that Parliament must be taken seriously and that it makes sense to take Parliament seriously. These budget negotiations have made that very clear. Many of my fellow Members have already mentioned the fact that we have achieved our most important objectives.
As rapporteur for the agriculture budget in the Committee on Agriculture and Rural Development, I can say that although our budget - the agricultural part - has been squeezed very tightly, we are still within our margins. We have pulled in our horns. We have achieved this ourselves in our committee and I attach great importance to this. It is a success for Parliament to secure EUR 300 million for the milk fund in the face of all the arguments against this made by the Commission over the years and by the Council, especially given the difficult situation which dairy farmers find themselves in.
Other sectors of agricultural production are also having problems at the moment. This affects not only agriculture and farmers but also many jobs in downstream areas. Given the current situation, this creates even more difficulties. We need a permanent budget line for the milk fund and we aim to achieve this in future. We have allocated more money to the 2010 budget than we did in 2009. That is the result of the current situation and we are aware of this. We will act accordingly and do everything in our power to ensure that our agriculture policy is sustainable and innovative.
(FR) Mr President, in essence, the vote on the budget is a profoundly political act, and we must learn a political lesson - a major, fundamental political lesson - from the budget being proposed to us.
The European Union budget, and particularly this one, reflects the lack of a European political project even though, against a backdrop of crisis and at the start of our new mandates, European citizens need it more than ever. This budget marks the absence of a global vision for Europe.
The Council and the Commission have chosen to let the Member States develop their own, often rival, recovery plans, and have abandoned efforts to coordinate an economic, social and environmental recovery at EU level. There has been no leverage attempt, no encouraging of European solidarity.
The Council and the Commission are easing their consciences by applying a recovery plan bit by bit. Indeed, the 2010 budget provides funding for the second part of the recovery plan totalling EUR 5 billion, a derisory amount. Admittedly, it will allocate EUR 300 million to the milk fund, but this is insufficient when we know that in France, for example, the net income of farmers fell by 34% in 2009.
The 2010 budget earmarks EUR 25 million for microfinance and, against the advice of the Council, allows the draft budget relating to Cohesion Fund interventions to be kept.
It is therefore somewhat through the lack of an alternative and by default that we shall vote for this budget, because Europe - the citizens - cannot do without its interventions, however inadequate. Nevertheless, together, we must question - and this is urgent - the methods of financing the ambitious policies with which Europe must equip itself and of extracting the EU budget from its current restricted and unsuitable framework.
Above and beyond major political declarations, the President of the Commission, Mr Barroso, must tell us how he intends to finance the future European policies about which he talks so much, particularly those relating to the new strategy on growth and to climate change. From now on they will be unable to make do with such a feeble budget as the one we are being offered.
(GA) Mr President, I completely support the European Parliament's decision to prioritise funding for the European Economic Recovery Plan. A recovery plan of this kind is necessary to increase economic demand and to re-establish the competitive capability of the region.
As a result of the economic crisis, unemployment levels are rising in Europe and this is seriously affecting the European economy. Unfortunately, young people who are looking for jobs for the first time in their lives are the worst affected. It is essential that measures be taken to protect those who are under the greatest disadvantage.
We must establish retraining plans so that those who lose their jobs today can quickly find another job in the future.
The plan is designed to work with the European Social Fund and with the European Globalisation Adjustment Fund
Since 1973, when Ireland agreed to take part in the European Economic Community, the European Union has repeatedly taken a central role - when necessary - in tackling the country's unemployment problem by means of the European Social Fund.
The Union has again taken on this positive role in Ireland and the recovery plan is vitally important in relation to this.
Thank you Mr Gallagher. As the Vice-President responsible for multilingualism, I would like to say how glad we are to hear you speaking Gaelic in Parliament.
Mr President, I should like to make four points.
Firstly let me emphasise the need to use our 2010 budget and, in particular, the European cohesion policy financial instruments, with the utmost expediency in order to stimulate economic activity in all of the Union's regions and cities and create the leverage necessary to revitalise Member States' economies. Cohesion policy is providing a strong and necessary bridge between recovery from the crisis and long-term structural transformation of the European economy.
Secondly, it is for this reason that the Committee for Regional Development has encouraged the Commission and Member States not only to use the financial resources available to invest in what are Cohesion Policy 2007-2013 priorities - climate change, knowledge and innovation, energy efficiency, renewable energy, broadband, sustainable urban transport and renewal of skills - but also to promote the leverage function of the cohesion policy; which is to efficiently use all the financial engineering tools which the cohesion policy has created in collaboration with the European Investment Bank in order to assist small and medium-sized companies not only to survive this difficult period but first of all to go the distance, to adapt to the changing face of the global economy, which is transforming itself, and to rise up to the challenge - and the opportunity - of climate change.
Thirdly, let me inform Members that all payment applications for the European Regional Development Fund and the Cohesion Fund from the 2009 budget, totalling EUR 25.5 billion, have been fully used, thus contributing to recovery, structural change, growth, employment and to climate-change energy efficiency.
Lastly, in this context, I regret the cuts in support for candidate countries, the IPA regional development and human resources instrument, which addresses areas such as unemployment, social exclusion and education investment - a cut of EUR 7 million, which is 0.5% of the available operational credits that go to administration - without regard to the need of ensuring good local administration and without regard to the basic principles of good financial management which is so dear to this House.
(RO) I would like to begin by congratulating the rapporteurs for the results they achieved in negotiating the 2010 budget. Europe's citizens need now more than ever a substantial European budget to tackle the economic crisis and their problems.
Member States' budgets are currently experiencing major difficulties in tackling the economic crisis, especially when many of the problems they are contending with extend beyond a national scope. These are global difficulties and require coordinated responses at the highest level. For this reason, I am delighted that we can present in this House today a budget which will finance entirely the second phase of the European Economic Recovery Plan, to the tune of EUR 1 980 million. We are likely to see the first shoots of economic recovery in 2010, however, national budgets will be hit extremely hard by the efforts that were made during the last year. In addition, unemployment is set to reach a record high in Member States.
The future Commission will have a huge responsibility in helping Member States and the European Union's citizens overcome these hardships. However, I wish to draw Member States' attention to their responsibility in accessing European funds. It is pointless us making all the effort to negotiate to obtain money for the cohesion policies if these funds are not used. I join my fellow Members in calling for the 2007-2013 multiannual financial framework to be reviewed as urgently as possible, failing which we will not manage to return here with a budget for 2011.
I would like to emphasise one further last point. The 2010 budget will still introduce an innovative feature, which may seem of minor importance to many, but this is not the case. I am referring here to the launch of the preparations for creating a common European framework for the Black Sea. This action represents recognition of the Black Sea as an important European issue and lessens the discrepancy between how the Black Sea and Baltic Sea are treated as part of the European Union's policies.
(FR) Mr President, Commissioner, Minister, I should like to congratulate the rapporteurs and our Chair of the Committee on Budgets, my friend, Mr Lamassoure.
I have five observations to make. The first concerns research, in particular, the sixth and seventh framework programmes. For the sake of legal certainty, we in the Committee on Budgetary Control repeat that we want the European Commission to refrain from recalculating, via new interpretations of the eligibility criteria, financial statements for completed projects that it has already approved and paid for. We repeat our request for the Commission not to deviate from international accounting and auditing standards.
The second point is the inclusion of EU staff pensions in the budget. We propose that the claims against Member States in respect of staff pensions - EUR 37 billion as at 31 December 2008, an increase of EUR 4 billion since 2007 - be entered in the accounts as an asset, and we propose a study on the creation of an EU pension fund.
The third point is that the Anti-Fraud Office should be supported. It should be strengthened so that it can do its job better, particularly where interventions outside the EU are concerned.
The fourth point is that we would like the Commission to provide the resources to enable us to hold an interinstitutional conference with the aim of obtaining a positive statement of assurance from the European Court of Auditors. This conference would bring together the national courts of auditors, the European Court of Auditors, the national parliaments and the administrations concerned.
The final point is that the European Union does not invest enough, and this is a personal proposal: is it not time that we included a section on investments in our budget and that, in association with the European Investment Bank - of which I propose that, henceforth, since we have legal personality, the European Union becomes a partner, alongside the Member States - we had an investment plan, notably on trans-European networks? This covers energy, motorways, high-speed rail links, waterways, universities, education, broadband, health, space, and so on.
Mr President, this is my first budget in this Parliament, and I have been very impressed by the consensus on what Parliament's priorities are and by the consensus that we should protect those priorities. I wish to thank everybody involved in this process.
We have achieved a lot. We have not achieved everything, but I am pleased we have achieved so much. In particular, I am pleased with the declarations on the structural funds and cohesion policy. I hope those declarations are remembered when we decide on policy post-2013. However, difficult decisions remain for Parliament, such as that on funding for the Microfinance Facility - I hope Members will still regard that as a priority - on ensuring that we find the funding for Kozloduy in the next three years, and on finding funding for new priorities: priorities coming out of Copenhagen, priorities coming out of the implementation of the Lisbon Treaty and priorities coming out of the new 2020 strategy we will be discussing next year.
We have to solve all these problems in the knowledge that margins are tight and that the Council will be reluctant to provide extra funding. That is why a fundamental review of the budget in the future is absolutely essential. We should make sure that the budget in the future meets our priorities.
We also need to look at a new budget line for the Globalisation Fund, rather than to keep taking money from other lines. We also need to make sure there is enough money under the flexibility instrument so that we can respond and change our priorities. At the moment, that amount is not enough. If we can do all these things, then we will meet our priorities and, more importantly, we can show the citizens of Europe that this Parliament is relevant.
Our budget should follow our priorities, but it should also follow the priorities of our citizens. That is the key message for us as a parliament, but also a key message for the Commission and for the Council.
(HU) It is perhaps no coincidence that the preparation of the 2010 budget is attracting this much attention. All this attention is fully justified in view of the worsening unemployment and the difficulties caused by the economic crisis. As the rapporteur for the opinion of the Committee on Employment and Social Affairs, I wish to express my thanks to the rapporteur, Mr Surján, for the professional way in which he has handled the relevant dossiers.
We specified earlier the following priorities in the opinion recorded by me in the Committee on Employment and Social Affairs. We obviously gave number one priority to instruments aimed at alleviating the effects of the financial and economic crisis on Europe's citizens. We supported every proposal, including the 8.4% increase intended to boost competitiveness, that we hope will retain jobs or create new ones and contribute to the economic recovery plan, the renewed Lisbon strategy, as well as the lifelong learning programme.
We also highlighted the tasks associated with the Social Fund, vocational training, obtaining technical qualifications and lifelong learning. I feel that it is particularly important that we managed to earmark EUR 25 million in funding for the future microfinance facility in 2010. Yesterday, we debated this new facility. Hopefully, we will be able to agree quickly on the other funding details as well.
I believe that it is important for the budget to emphasise the significance of the funding for the activities and policies under budget line 1a. They will contribute to sustainable development and job creation. I would especially welcome the items intended to improve the situation of small and medium-sized enterprises, as well as the support given to the Progress programme, the EURES consultancy and information network and pilot projects such as the European Globalisation Adjustment Fund.
Taking all these together, I feel that the objectives defined by the Committee on Employment and Social Affairs can play a major role in the budget, for which we owe a debt of gratitude to the rapporteurs.
Mr President, in the last Parliament, much attention was paid to the Members' and assistants' statutes, and I think that was quite appropriate. Now, at the beginning of this Parliament and new Commission, it is time we turned our attention to other members of staff of the three institutions and examined the role of those staff.
We are very privileged to have very professional and committed people working for Parliament, the Council and the Commission, but the reality of it is that within this Parliament, we do not have a grasp of exactly what a lot of these staff do. They have done what they have done for years.
When there are 27 Member States represented in this Parliament, 27 Commissioners coming together from those Member States into the Commission, and Council Ministers going back to their Parliaments and coming here, it is very easy for the staff elected to serve us to actually take over the agenda.
What I am asking from the very beginning of this Parliament is that the incoming Commission - I do not know, incidentally, what proportion of the budget is on staffing, but I know it is substantial - require a study on what it is that the staff of the three institutions do, to ensure that they are being efficient and effective and, above all, that they are transparent and accountable in what they do. I think that this would be an important public service.
There is a sort of growing belief that there is a faceless bureaucracy. I do not share that view, and I do not mean that as a backhanded compliment as we have some very good staff, but that is not the measure of efficiency and effectiveness. We have to know what the staff are doing and, if we are serious about having a Lisbon agenda with an efficient and effective economy, then we have to be sure that the staff who work for our three institutions are being applied effectively, efficiently and accountably. I believe that in each of the institutions, there should be a deputy secretary-general who reports to those institutions on the efficiency and effectiveness of staff from time to time.
I would ask the Commission to have this examined independently and fairly in the early stages of the new Commission.
(PL) Mr President, it appears worth pointing out during the budget debate, too, that the law is a fundamental element in the life of society, and its cohesion unites our continent. The Court of Justice of the European Union plays an essential role in this area, and this is why the Committee on Legal Affairs has proposed a series of amendments intended to restore means provided in the initial draft budget, which will barely allow the Court to meet just its most fundamental needs.
One of the most pressing problems is the matter of increasing budgetary means for 2010 for the translation of questions referred for preliminary rulings, which are a basic instrument used by national courts to allow them to adapt national jurisdiction to European jurisdiction. The ECJ has insufficient means to increase its resources of personnel working in its translation service, and this is causing delays to court proceedings. Granting additional means to the Court will contribute to an increase in efficiency of operation in this area, and also to a reduction of delays to court proceedings in Member States. The reduction of means by the Council affects what are already highly curtailed strategic IT projects proposed by the Court for 2010 to improve its quality of service with a simultaneous reduction in the number of staff employed. It is imperative that the means provided in the joint draft budget be restored. Information technology is a fundamental area which enables the new challenges of our times to be met, brings long-term savings, and offers the citizens better service.
I would also like to stress the need to support the draft Reference Frameworks. In February 2009, a group of academics presented the final version of a summary of the draft Reference Frameworks which European institutions will be able to use as a basis for the creation of European contract law. At this stage, it is extremely important to make the Frameworks available in as many of the official languages as possible, to enable political and legal groups and other interested parties to have a thorough discussion on the subject of the future of European contract law. I am glad that the European Parliament will make good these mistakes of the Council and allow the Court to function in a better way.
Mr President, like everybody else, I find this an extremely good budget. A great deal of work has gone into it, and congratulations to all those who were involved in it.
What I would like to do at this stage of the debate is to try and look at the big picture. Extremely important contributions have been made about particular issues, but we have to look at the broad European context in order to understand the significance of what we are talking about. It seems to me that, in a democracy, every institution has to have a budget, and the institution must account for what it is spending to those who are actually making the contributions and who are providing the resources.
This particular budget is, in consequence, loaded with responsibility. In fact, it is loaded with the responsibility of being the budget of an institution which is particularly committed to transparency and accountability. Not least, given our commitment to transparency and accountability, this will enhance good governance and, in an ideal world, it will increase trust between those who spend and those who provide. Perhaps I should stress that is in an ideal world - reality is often different. The particular significance of this transparency is that it can help to overcome the remoteness that exists between individuals and those who exercise power. This remoteness - I think we can all agree on this - is an unavoidable feature of modern life, so every institution should do what it can to bridge the gap.
On top of that, there are difficult times ahead for Europe, and I think that enhances insecurity among citizens. What we can do in this context is to illuminate the issues by promoting debate and discussion which should, incidentally, include disagreement. From this perspective, I think the budget is an excellent step in the right direction, and I would like to give my strong support to it.
Mr President, the 2010 budget is far from being generous - just like any other budget. Under the circumstances, we need to work with what we have, and what we have is the impact of a major global crisis as a priority. Everything else becomes secondary.
As the rapporteur for the Committee on International Trade (INTA), I would hope the increased amounts under Heading 4 (The EU as a global player) will be well invested and well monitored so that they stimulate increased flows in trade and, together with the elimination of barriers, we should achieve stronger GDP and employment growth.
The WTO Doha Development Agenda is the best multilateral platform to accomplish this task, particularly in developing countries. Therefore, there is a strong incentive to bring this long-lasting saga to a successful resolution as we will then be in a position to fight the nasty impact of globalisation with a truly powerful tool.
(PL) Ladies and gentlemen, the budget for 2010 is a difficult compromise. On the one hand, it is supposed to act to limit the economic crisis and, at the same time, we are financing efforts to combat climate change, mainly by limiting CO2 emissions. This is good, but surely in the short term, this hinders development, which is an area where we continue to spend too little.
The increase in spending on research and innovation is justified. This will improve our competitiveness. It seems we still spend too little on education, including the Erasmus exchange programme. It is good that money - although not enough - has been found for the milk fund, because the past year has been a difficult one for European farmers. If we want to stimulate economic conditions and reduce unemployment and social exclusion, we should increase funding for the Microfinance Facility. Financing broadband Internet in rural areas is important for development, but of course, as I said, this budget is a compromise.
(FR) Mr President, I should like to take the floor under the catch-the-eye procedure since, earlier, I had only one minute of speaking time when the agenda said I had two. I would just like to add something: although I will join the rest of my group in voting in favour, on Thursday, of the budget we are debating, I nevertheless wish to stress that we are experiencing not only an economic, financial and environmental crisis - as was pointed out earlier - but also a very profound social crisis linked to the rise in unemployment.
Although the budget strikes a delicate balance, I, for my part, regret the Member States' failure to take account of strong political signals sent out precisely to those people experiencing difficulties. The wish was expressed that additional funding be provided as part of the plan to help the poorest citizens, but unfortunately, it has not been acted upon. I regret that, because it would have sent out a strong signal that we are moving in the direction of a more social Europe.
(LT) Thank you, Mr President, Council, Commission, ladies and gentlemen, the 2010 budget really is an example of a good compromise. I definitely do not agree with those colleagues who have said that the 2010 budget is a crisis budget. We, the representatives of some states, know very well what a crisis budget is, when budget revenues have decreased by 30% and more in two years.
We must congratulate the Commission for certain priorities; together with the Council and Parliament, it mobilised additional funds, in particular, to finance the Economic Recovery Plan, for example, to increase broadband Internet access, and also to fund the SET-Plan. I would also like to mention that there are some problematic areas.
Nevertheless I would like to draw attention to the speech made by my fellow Member, Mr Godmanis, in which he mentioned that for more than a year, individual states have failed to manage financial support. Therefore, I really think that this is a good budget, it should be supported and I congratulate the Commission.
Mr President, briefly, I want to stress one thing as the Commissioner is here.
We have a problem: in the Committee on Regional Development, we are still working on the proposals for changes whereby, for 2009-2010, the European Commission (EC) will not ask the Member States for cofinancing. The entire funds amount to more than EUR 6.6 billion. We have adopted the 2010 budget, but there is no money in this budget to provide for those needs; the 2009 budget is finished.
The Committee on Regional Development is still waiting for the new EC proposal because the previous proposal was rejected by the Council. We have to be very clear on what we have to do next. My understanding is that there is no room for this proposal, but the situation has to be qualified. Otherwise, the Committee on Regional Development will be working in one direction, and we in the Committee on Budgets will have no idea what we can do because we have no more money for these proposals in the upcoming 2010 budget.
(PT) Mr President, in the midst of the economic and social crisis, which is having terrible effects on employment and people's living conditions, I am sorry to say that this draft Community budget for 2010 does not go nearly far enough. It does not even take account of either the financial perspectives, which suggested 1.1% of the Community's Gross National Income, or the draft submitted and approved at first reading in this budget, which was for 1.08% of Community GNI.
The draft which is now here for approval perpetuates a budget that prioritises and finances the European Union's neoliberal and militaristic tendencies. It should be noted that this first budget under the Treaty of Lisbon is to the detriment of the much-vaunted policy of economic and social cohesion, which now receives a much smaller share. In total payments, the cuts in cohesion spending amount to roughly EUR 2.5 billion compared with what was approved at first reading.
For all these reasons, we cannot agree with this draft budget, which is over EUR 11 billion smaller than was planned in the multiannual financial framework for 2010.
Mr President, I think this has been an exciting debate. We have had differing views and that is how it should be. Some people want to slim down the budget. However, it seems that many people will not be completely satisfied until all of the national budgets are transferred to the EU. Fortunately, transferring all power to the European Parliament is probably not what our voters want.
I received a direct question from Mr Färm. To listen to Mr Färm, it would seem as though we would have no employment policy in Europe if we did not have micro-credits. That is not the case, of course. The various Member States are investing enormous amounts of money in supporting the economy and employment. In addition, Europe is making substantial general increases in the budget, including the provision of EUR 5 billion through the recovery plan. Finally, we also have the European Central Bank's very expansive policy. Thus, we no doubt have a very powerful policy for employment and growth.
If Mr Färm believes that micro-credits are something that should be prioritised, something else will, of course, need to be given a lower priority. It is all about choices. However, simply wanting to have more and to send the bill to the various Member States is not, of course, an acceptable solution.
Ladies and gentlemen, thank you for your inspiring speeches. I would like to thank the representatives of the European institutions, the Presidency of the European Parliament, the shadow rapporteurs, coordinators and all of you.
Everything has taken place this year under the leadership of two Budget Committee chairs. In the first half of the year, it was Mr Böge, and in the second, Mr Lamassoure. Mr Böge, Mr Lamassoure, I am sure I am not the first to tell you that you have both made a great contribution to the work of the committee and the entire budget process.
I appreciate the cooperation of the Swedish Presidency and the Commissioner. The women and men who do not appear officially are our advisors, assistants and administrative staff. However, they are key people. Without them we would not have achieved today's result. I would like to thank them all.
Ladies and gentlemen, the Lisbon Treaty will have an impact on the entire range of services of the European Parliament and the other institutions. For the European Parliament, codecision making will increase dramatically, covering up to 95% of the legislation in areas such as freedom, security and justice, agriculture, fisheries, research and structural funds. There will be greater use of qualified majority voting in the Council and the creation of a number of new legal foundations in areas such as tourism, sport, energy, civil defence and administrative cooperation. This will increase the legislative activities of the EU generally with a significant overall impact on the powers of the European Parliament and its activities and therefore also on the need to boost the administration.
In the coming months, we will examine and quantify the financial resources necessary for implementing the new policies of the EU connected with the Lisbon Treaty. I believe that together, we will succeed in setting out the next budget process.
Mr President, I would like to thank all my fellow Members. We have managed to find a common position with regard to the Council. However, I would also like to thank the Council and the Presidency of the Council very warmly at this point. Anyone who knows me will be aware that I am normally very sparing with praise and thanks. Nevertheless, I would like to express my sincere gratitude to the Swedish Presidency and, in particular, Mr Lindblad, for its work and its constant presence during the discussions on budget issues. This made a pleasant contrast to the other Council presidencies that I have experienced during the course of my long career as a Member of Parliament. Thank you very much.
This morning, many Members took part in the discussion and I believe that on this occasion, there were many more Members involved than usual. The majority of them referred to the limitations of the budget and its structure. Ladies and gentlemen, we can confidently assume that the 2010 budget will be the last of its kind, the last with this structure, which leads us to believe that we can finance the necessary policies of the European Union and its new challenges and tasks in this way.
We expect the new Commission to carry out the mid-term review quickly, as, under the terms of the agreements made in 2006, this should have been submitted by 2009 at the latest, in other words, by the end of this year. To spell it out, we also expect a revision proposal for the current financial perspective. We cannot wait until 2014 for reform. We need sustainable instruments now, so that the European Union can meet the challenges of the immediate future with democratic legitimacy, as the Chair of the Committee on Budgets, Mr Lamassoure, has just called for on behalf of all of us.
Mr President, now that we have all agreed on the 2010 budget, in line with political realities, today we must, of course, focus our attention on what lies before us in the next few months.
As the European Council has granted itself EUR 23.5 million using a very one-sided process, we will also have to put in place the necessary supplements to the parliamentary budget very rapidly, in order to maintain the balance between the institutions and to ensure the ability of Parliament to respond to the challenges posed by the Treaty of Lisbon. We will also have to pay sufficient attention to the ability of the groups, the committees and, in particular, the individual Members, to act with regard to the tasks that face us.
In addition, we will have to hold general discussions over the next few months on adjustments, reviews and revisions. This concerns adjusting, renewing and enhancing the interinstitutional agreement. It is about linking up parts of the interinstitutional agreement into a multiannual financial framework, which has a different decision-making process on the basis of the Treaty of Lisbon. It is about the codecision procedure in the Financial Regulation. In addition, it relates, for example, to the large package to develop the European External Action Service, with regard both to guaranteeing Parliament's budgetary rights and to the possible adjustments to the legal bases that may be necessary for the multiannual programmes of the External Action Service.
For this reason, I would like at this point to say once again that without adjustments, reviews and revisions, nothing can be done. We cannot put off indefinitely the necessary process of phasing in the budgetary challenges of the Treaty of Lisbon. I expect the new Commission to begin work very quickly and to make proposals which guarantee the rights of Parliament in every area and which do not attempt to modify individual rights through the back door, as this could be to the disadvantage of Parliament. We know how to stop this happening.
If we want to increase Europeans' sense of security in 2010, we need to implement this budget in an effective and practical manner. This is exactly why we have increased energy security, are supporting the creation of jobs and introducing a microfinance facility. We also support research and development, as well as lifelong learning. We want to help the dairy sector and alleviate, as far as possible, the harmful effects of climate change.
We have all achieved this by spending every last penny of the resources received through the multiannual financial framework. However, this means that the budget has become completely inflexible, failing to provide sufficient margin. This is another reason for the great urgency of the mid-term review, which I am also reiterating. The Commission and Member States share particular responsibility for future success. We can only look taxpayers straight in the eye if we use the framework available to us not only lawfully, but purposefully as well.
If there are resources available for creating new jobs, the number of jobs will actually increase. If there are other resources available allowing underdeveloped regions to catch up, the volume of the GDP produced locally in these regions will actually grow. Only when we are in control of these conditions can we say that we have received value for our money and that it was worthwhile Europe's citizens making the sacrifice, because the current contribution to the EU budget of EUR 123 billion is certainly a sacrifice.
Mr President, Minister, Commissioner, I hope that this Parliament will give its firm support to the current report which has been tabled, and that on Thursday, we will give Europe's citizens a good budget which is not only legally sound, but morally sound as well.
The joint debate is closed.
The vote on Jutta Haug's report will take place tomorrow.
The vote on the Surján, Maňka and Böge reports will take place on Thursday.
Written statements (Rule 149)
My colleague from the Group of the European People's Party (Christian Democrats), Mr Surján, and Mr Maňka have completed an important task. Just as with a budget debate in any national parliament, we also need to make it quite clear in this House what a draft budget specifically contains and the message which this conveys to society. In spite of the fact that there was no mention of accessibility in the report, I would like to draw your attention to the following: based on the decision made by the General Affairs Council on 26 November, the EU has joined the United Nations Convention on the Rights of Persons with Disabilities as a regional organisation. In light of this and in accordance with paragraph 43 and the provisions contained in Appendix 2 of the report, we should welcome the joint declaration made on the policy on buildings.
However, it is very important that accessibility is included in the case of construction and other infrastructure investments as well, in addition to complying with the other important requirements (e.g. energy savings). The additional costs for accessibility are always much higher. As part of this, it is of paramount importance that the European Parliament also considers the visually impaired with regard to safety requirements. For instance, when designing buildings and getting them ready for use, clearly visible signs should be used, along with tactile floor markings to help the visually impaired find their way. In addition, in connection with language rights, I would consider it important that along with making buildings accessible, documents (including electronic versions) should also contain appropriate information about how the visually impaired can gain access (what the recommended software packages are).
During an economic crisis, when the citizens of Europe are being subjected to waves of redundancies and cuts in social services, the European Union must also make savings. Next year, the EU plans to spend about EUR 123 billion, which is seven billion more than this year. In difficult economic times, measures are, of course, needed to stimulate the economy, but it is doubtful whether instruments such as the European Economic Recovery Programme can achieve this. In the past, much-vaunted EU programmes have turned out to be paper tigers. In addition, various EU subsidies have proved to be an invitation to commit abuses of many different kinds. For years, the European Court of Auditors has been identifying in its annual reports blatant faults in the agricultural and structural funds. This means that hard-earned taxpayers' money has, for years, been trickling away into mysterious channels. The complicated regulations which even Brussels eurocrats often find confusing are a major contributor to the defective nature of the system. The EU does not even have control over the recovery of funds which have been paid out mistakenly. Therefore, continuing to inflate the EU budget is the wrong route to take. Instead, the errors should be eliminated from the system by means of far-reaching renationalisation measures, for example, in the agricultural sector. This would allow the Member States to decide for themselves which areas they want to subsidise. As far as the measures to stimulate the economy are concerned, these should form part of a coordinated approach by the Member States.
In March 2009, with the economic recovery plan that has been approved by the European Council, it is intended that in 2009 and 2010, EUR 5 billion of unused EU budgetary funds will be allocated for investment in projects concerning the connection of energy networks and the development of broadband networks. I am very pleased to note that, in relation to the second year (2010) of funding of the recovery plan for the European economy, a result was achieved in the Conciliation Committee, through the investigation of the 2007-2013 financial framework and a transfer of funds, which guarantees funding amounting to EUR 2.4 billion for next year, and also makes it possible to implement the objectives specified in the economic recovery plan. If the changes made to the financial framework in connection with the recovery plan for the European economy leave very little funding in 2010 to cover the expected financial needs, then I agree with the rapporteur's position that the multiannual financial framework currently in effect does not meet the European Union's financial needs, and also that the European Commission should immediately put forward a proposal concerning an interim summary of the multiannual financial framework currently in effect.
I would like to begin by stating my admiration for everyone who worked on the budget. Preparing an EU budget in conditions of economic crisis and the transitional period from Nice to Lisbon was a very difficult task. The budget for 2010 is the last one in this structure. The Lisbon Treaty is nevertheless in force and it will be difficult to work within the framework of a budget whose structure does not reflect the new conditions. However complicated the Lisbon Treaty ratification might have been in the end, it cannot be an excuse for the Commission, which failed to submit the draft of the new budget structure on time. The Commission must complete this task without delay. The 2010 budget is very carefully balanced as it makes full use of all the opportunities for allocating expenditure. As a result of this and as a result of economic fluctuations caused by the turbulent period of economic crisis, the budget may become very fragile. This budget must be supported in the knowledge that it is perhaps too finely crafted for the current period of insecurity and working with it in 2010 will require a certain measure of flexibility.
in writing. - (EL) Mr President, ladies and gentlemen, I, too, should like to express my satisfaction at the agreement reached on the budget for 2010. At the same time, however, note should be made of the fact that the margins available are extremely limited for coming years. That leaves little room for response in the event that the EU has to respond to unforeseen requirements or wants to react to new political challenges, such as the EU strategy for 2020, or to new measures to combat climate change.
I am especially pleased that we managed, thanks to the persistence of the European Parliament, to safeguard financing for energy networks and infrastructures within the framework of the Economic Recovery Plan, placing emphasis on 'green technologies', innovation, research and the creation of broadband networks in the countryside.
It is also extremely important that we succeed in safeguarding the viability of existing Community infrastructures and tools in the civil protection sector, especially by further strengthening the rapid response capacity of the European Union in the event of natural disasters, thereby paving the way for the future creation of a European civil protection force.
Finally, I think that we all agree that we cannot talk of a better Europe, of a Europe which is closer to the citizens, without commensurate financing.
The 2010 EU budget is the last budget to be approved in accordance with the Treaty of Nice. The new treaty grants the European Parliament greater power and the last word when it comes to the adoption of the budget. Parliament and the Council will have equal powers as legislators in areas such as agriculture, energy, immigration, justice and internal affairs, health and the Structural Funds, which obviously includes their relevant budgets as well. The 2010 budget allocates significant proportions of its funds for the conservation and management of natural resources, social and economic cohesion, growth and employment, competitiveness and innovation, regional development, agriculture and rural development. The European Economic Recovery Plan features in the 2010 EU budget with EUR 2.4 billion available for funding strategic projects relating to energy, transport, the development of broadband networks in rural areas and for supporting rural communities. I welcome that the European Parliament has managed to allocate a sum of EUR 300 million in support of dairy producers. The economic crisis has affected the GDP of Member States and will influence Member States' contributions to the EU budget. I hope that the mid-term review in 2010 for the 2007-2013 financial framework will enable Member States to absorb the Structural Funds better, particularly in the area of transport and energy efficiency in residential buildings.
(The sitting was suspended at 11.25 and resumed at 12.00)